DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed July 29, 2021 have been entered into the file. Currently, claims 1, 16, and 25-26 are amended and claims 17-20 and 23-24 are cancelled, resulting in claims 1-16, 21-22, and 25-27 pending for examination.
This is a non-final office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 1-6, 9, 11-13, 16, 21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)1,2 in view of Biermann (US 6363527)1,2 and Brooks (US 2016/0374411).
With respect to claims 1, 16, 21, and 26-27, Blackford teaches a fabric (fibrous textile base) or other material used for body gear (garment) and other goods having designed performance characteristics that utilize a pattern of heat managing/directing elements (heat-collecting coating comprising thermally conductive additive) coupled to a base fabric (fibrous textile base) to manage heat through reflection or conductivity while maintaining the desired properties of the base fabric (fibrous textile base) (paragraph [0002]). The heat directing function of the heat management elements may be generally towards the body through reflectivity or away from the body through conduction and/or radiation or other heat transfer property (paragraph [0027]). The base fabric (fibrous textile base) may include heat management elements (heat-collecting coating/interconnected elements) disposed on an innermost surface of the body gear (garment) such that the elements are disposed to face the user’s body (user-facing first side) (heat-collecting coating disposed on the first side) (paragraph [0033]). The base fabric (fibrous textile base) necessarily has a second side and a thickness (see e.g. FIG. 1D). Blackford further teaches the heat management elements (heat-collecting coating/interconnected elements) may be a series of dot-like elements (patterned
Blackford is silent as to the base fabric (fibrous textile base) comprising at least one thermally-conductive additive disposed within the base fabric (fibrous textile base) so as to place the heat-collecting coating in thermal communication with the second side of the fibrous textile base.
Biermann teaches advanced materials, such as high thermal-conductivity graphite fibers and/or other high thermal-conductivity materials (metallic or non-metallic) (thermally conductive additive), to act as heat pipes, or paths, integrated through the soft body armor vest in order to transfer heat away from the body (col. 1, lines 55-65). Heat is removed by transporting it along high thermal-conductivity fibers (thermally conductive additive) from the body-vest interface to the external environment (the thermally conductive additive places the user-facing first side is in thermal communication with the second side), where it is removed by simple radiation and convection heat loss from the exterior of the vest (col. 1, line 66 – col. 2, line 3). That is, the high thermally conductive fibers (thermally conductive additive) traverse the armor from an area next to the body to the exterior of the soft body armor vest through the inside of the vest (col. 2, lines 3-6). As heat builds up incident to wearing the soft body armor vest, the high thermal conductivity fibers (thermally conductive additive) transfer as much heat as possible along the fiber line leading to the external of the vest (col. 6, lines 21-30). Once the heat reaches the external surface it is positively radiated into the surrounding environment (col. 6, lines 21-30). This process is continuously ongoing while the vest is worn and excess heat is built up (col. 6, lines 21-30). Since the high thermal-conductivity fibers (thermally conductive additive
Since both Blackford and Biermann teach thermally conductive garments that transfer heat away from a user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base fabric (fibrous textile base) with heat management elements (heat-collecting coating/interconnected elements) disposed face the user’s body to include the integrated high thermal conductivity fibers (thermally conductive additive) of Biermann in order to provide a heat pipe to transfer heat away from a user’s body to the external environment where it is dissipated by simple radiation and convection heat loss. Since the heat managing elements (heat-collecting coating/interconnected elements) of Blackford in view of Biermann are disposed to face the user’s body and the integrated high thermal conductivity fibers (thermally conductive additive) provide a heat pipe between the user-facing first surface and the second surface, the high thermal conductivity fibers (thermally conductive additive) place the heat managing elements (heat-collecting coating) of the user-facing surface in thermal communication with the second side of the base fabric (fibrous textile base).
Brooks in view of Blackford is silent as to the heat managing elements (heat-collecting coating/interconnected elements) being interconnected.
Brooks teaches personal thermal management systems (PTMS) which include garments (paragraph [0002], [0018]). The PTMS may include heating components to selectively provide heat to a wearer (paragraph [0016]). The heating component comprises a heating element (trace) which is in electrical communication with a voltage source (paragraph [0035]). The heating element (trace) can comprise a composition that includes graphene sheets and/or additional components, and heats up in response to receiving voltage from the voltage source (paragraph [0035]). The composition can act as a heat spreader (paragraph [0042]). The heating elements (trace) can generate, spread, disperse, handle, or manage the flow of heat (thermally conductive trace) (paragraph [0044]).
Since both Blackford in view of Biermann and Brooks teaches garments comprising thermally conductive coating compositions that manage heat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coated fabric of Blackford in view of Biermann and Brooks to include a heating component comprising a thermally conductive heating element (trace) which is in electrical communication with a voltage source as taught by Brooks in order to provide a fabric garment which is capable of selectively providing heat for the wearer. Based on the disclosure of Brooks, it further would have been obvious to one of ordinary skill in the art to have connected the heating elements (trace) to the heat managing elements (heat-collecting coating/interconnected elements) in order to spread the heat, similar to the composition in Brooks.
With respect to a first heating element (first trace) connecting a first heat management element (first interconnected element) to a second heat management element (second interconnected element), a second heating element (second trace) connecting the first heat management element (first interconnected element) to a third heat management element (third interconnected element), and a third heating element (third trace) connecting the second heat management element (second interconnected element) to the third heat management element (third interconnected element), the ordinary artisan would recognize that when pathing the heating elements (trace) from the voltage source, the heating elements (trace) can be connected to each heat management element (interconnected element) such that each heat management element (interconnected element) is directly connected to the voltage source, or the heating elements (trace) can extend between heat management elements (interconnected elements) such that a plurality of heat management elements (interconnected elements) are connected to the voltage source by a single path of heating elements (trace). To one of ordinary skill in the art it would have been obvious to try the two methods of connecting the heat management elements (interconnected elements) to the voltage source by the heating elements (trace) in order to determine with used the least amount of material, thus providing a fabric with a better hand, while providing the required heat output at the desired locations. See MPEP 2143.

With respect to claims 2-3, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford further teaches suitable base fabrics (fibrous textile base) may include nylon (polyamide), polyester, rayon, cotton, spandex, wool, silk, or a blend thereof (paragraph [0031]).

With respect to claim 4, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford further teaches the heat management elements (heat-collecting coating/interconnected elements) may be copper based material (particularly suited for conductivity) or another metal or alloy metal (paragraph [0034]).

With respect to claim 5, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford further teaches the heat management elements (heat-collecting coating/interconnected elements) may be applied in a pattern or a continuous or discontinuous array (paragraph [0038]). The heat management material (heat-collecting coating/interconnected elements) may be a series of dot-like (features) heat conductive elements (heat-collecting coating/interconnected elements) adhered or otherwise secured to the base fabric in a desired pattern (paragraph [0038]). As discussed in the rejection of claim 1 above, the heating elements (trace) of Brooks thermally connects the heat conductive elements (heat-collecting coating/interconnected elements).

With respect to claim 6, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford further teaches the heat management elements (heat-collecting coating/interconnected elements) may be applied in a pattern or a continuous or discontinuous array (paragraph [0038]). The configuration of the pattern of the heat management elements (heat-collecting coating/interconnected elements) themselves may be selected by the user and may take a variety of forms, for example a variety of geometrical patterns as is illustrated in Figures 2A-2B, 3A-3E, and 4-6 (paragraph [0040]; FIGs. 2A-2B, 3A-3E, 4-6). In FIGs. 2A-2B, the ovals oriented horizontally are the claimed first region of heat management elements (heat-collecting coating) and the ovals oriented vertically are the claimed second region of heat management elements (heat-collecting coating). The first and second regions differ in pattern.

With respect to claim 9, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford in view of Biermann and Brooks teaches the claimed invention above but does not expressly teach the body wear (garment) having (a) a through-plane thermal conductivity of from about 0.5 W/m*K to about 10 W/m*K, (b) an in-plane thermal conductivity of from about 
Specifically, Blackford teaches a fabric (fibrous textile base) or other material used for body gear (garment) and other goods having designed performance characteristics that utilize a pattern of heat managing/directing elements (heat-collecting coating/interconnected elements) coupled to a base fabric (fibrous textile base) to manage heat through conductivity while maintaining the desired properties of the base fabric (fibrous textile base) (Blackford; paragraph [0002]). The heat directing function of the heat management elements may be generally away from the body through conduction and/or radiation or other heat transfer property (Blackford; paragraph [0027]). This disclosure of Blackford has similar structure that which is claimed in claim 1 and similar purpose to that which is disclosed in paragraph [0006] of the instant specification.
Additionally, Biermann teaches advanced materials, such as high thermal-conductivity graphite fibers and/or other high thermal-conductivity materials (metallic or non-metallic) (thermally conductive additive), to act as heat pipes, or paths, integrated through the soft body armor vest in order to transfer heat away from the body (col. 1, lines 55-65). Heat is removed by transporting it along high thermal-conductivity fibers (thermally conductive additive) from the body-vest interface to the external environment (the thermally conductive additive places the user-facing first side is in thermal communication with the second side), where it is removed by simple radiation and convection heat loss from the exterior of the vest (col. 1, line 66 – col. 2, 
Therefore, the body gear (garment) of Blackford in view of Biermann and Brooks is expected to have the same through-plane thermal conductivity, in-plane thermal conductivity, or both, as the claimed invention.
In the alternative, the claimed in-plane and/or through plane thermal conductivity would obviously have been provided by the body wear (garment) of Blackford in view of Biermann and Brooks because both Blackford and Biermann discuss structures and materials with sufficient conductivity to direct heat away from the body. 

With respect to claim 11, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford further teaches the density or ratio of the surface area covered by the heat management elements (heat-collecting coating) to the surface area of base fabric (fibrous textile base) left uncovered may be from about 3:7 (30%) to about 7:3 (70%) (paragraph [0042]).
The surface area coverage range of Blackford substantially overlaps the claimed range in the instant claim 11. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Blackford, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 12-13, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford further teaches that body wear (garment) includes outerwear such as jackets, pants, scarves, shirts, hats, gloves, mittens, and the like, footwear such as shoes, boots, slippers, and the like, sleepwear such as pajamas, nightgowns, and robes, and undergarments such as underwear, thermal underwear, socks, hosiery, and the like (paragraph [0029]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)3,4 in view of Biermann (US 6363527)1,2 and Brooks (US 2016/0374411) as applied to claim 1 above, and further in view of Zhamu (US 2014/0124176)1.
With respect to claims 7-8,  Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above.
Blackford in view of Biermann and Brooks is silent as to the thermally-conductive additive comprising graphene oxide.
Zhamu teaches graphitic materials for heat dissipation applications, particularly graphene oxide-coated graphitic foil laminates that exhibit a combination of exceptionally high thermal conductivity, high electrical conductivity, high mechanical strength, surface scratch resistance, and hardness (paragraphs [0002], [0032]). The heat-dissipation system includes a heat-conducting layer which comprises at least one graphene oxide-coated graphitic foil laminate which thermally shields the second component or the external surface of an electronic device from heat generated by the heat source (paragraph [0030]).
Since both Blackford in view of Biermann and Brooks and Zhamu teach heat dissipation systems that utilize graphene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite high thermal-conductivity fibers (thermally conductive additive) of Blackford in view of Biermann to include a coating of graphene oxide in order to provide a fiber that exhibits a combination of exceptionally high thermal conductivity, high electrical conductivity, high mechanical strength, surface scratch resistance, and hardness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)5,6 in view of Biermann (US 6363527)1,2 and Brooks (US 2016/0374411) as applied to claim 1 above, and further in view of Deganello (WO 2017/129663)1.
With respect to claim 10, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above.
Blackford in view of Biermann is silent as to the graphite high thermal-conductivity fibers (thermally conductive additive) being present from about 0.5 to about 5 wt% measured against the weight of the fibrous textile base.
Deganello teaches heatable garments which comprise a heating pad made of carbon in the form of graphene particles and polymer (page 2, line 41 – page 3, line 2). The graphene particles display high conductivity, meaning they can form a suitable conductive heating pad at relatively low levels in the polymer matrix material (page 3, lines 4-10). These low loading levels mean that the mechanical properties of the heating pad can be dominated by the relatively more flexible polymer matrix material, instead of the less flexible polymer material (page 3, lines 4-
It is noted that while in Deganello the graphene is used to transfer heat from an external heat source to a body, since graphene is heat conductive it is also capable of transferring excess heat from the body to the environment, absent an external heat source, as disclosed in Biermann. Therefore, based on the teachings of Deganello and Biermann, the ordinary artisan would recognize that if an external heating source is present and the loading of graphene is too low then greater voltages are needed to achieved the desired temperature due to the lack of conductive pathways. Along similar lines, if an external heat source is not present (i.e., the heat source is now excess heat from a user) and the loading of the graphene is too low then excess heat from a user will not be sufficiently removed from the body due to the lack of conductive pathways. In both instances sufficient heat transfer is not achieved if the loading of graphene is too low, only the heat source changes.
Since both Blackford in view of Biermann and Brooks and Deganello teach the use of graphene filler to conduct heat, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the amount of graphite high thermal-conductivity fibers (thermally conductive additive) of Biermann in the fabric base (fibrous textile base) of Blackford to include the claimed range. One would have been motivated to provide enough graphene so fibrous textile base) are adversely affected. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claims 14-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)7 in view of Biermann (US 6363527)1 and Brooks (US 2016/0374411) as applied to claims 1 and 17 above, and further in view of Blakely (US 2015/0106992)1.
With respect to claims 14-15, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above.
Blackford in view of Biermann and Brooks is silent as to the garment being characterized as woven, knitted, or non-woven.
Blakely teaches an article of apparel including a base textile with a comfort regulation membrane (paragraph [0005]). The comfort regulation membrane contains a plurality of system-reactive components selectively engaged heat and/or moisture (paragraph [0005]). In an embodiment the printed coating includes a cooling agent, a phase change material, and a heat dispersion material (paragraph [0005]). In operation, the article of apparel is effective to delay/diminish the rise in skin temperature (compared to a garment lacking the membrane) and/or improve the overall moisture management capacity of the substrate (paragraph [0005]). The substrate is a fabric and may be a woven, knitted, or non-woven fabric (paragraph [0014]).
Since both Blackford in view of Biermann and Brooks and Blakely teach garments comprising a coating that manages skin temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric base (fibrous textile base) of the body wear (garment) of Blackford in view of Biermann to be one of woven, knit, or non-woven, because Blakely teaches they are suitable fibrous substrates for heat mitigating coatings on garments. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claim 22, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above.
Blackford in view of Biermann and Brooks is silent as to the heat management elements (heat-collecting coating) comprising one or more colorants.
Blakely teaches an article of apparel including a base textile with a comfort regulation membrane (paragraph [0005]). The comfort regulation membrane contains a plurality of system-reactive components selectively engaged heat and/or moisture (paragraph [0005]). In an embodiment the printed coating includes a cooling agent, a phase change material, and a heat dispersion material (paragraph [0005]). In operation, the article of apparel is effective to delay/diminish the rise in skin temperature (compared to a garment lacking the membrane) and/or improve the overall moisture management capacity of the substrate (paragraph [0005]). The comfort regulation composition coating may comprise pigments (paragraphs [0027]-[0029]).
Since both Blackford in view of Biermann and Brooks and Blakely teach garments comprising a coating that manages skin temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat heat-collecting coating) of Blackford in view of Biermann to include pigments, because Blakely teaches it is suitable to include pigments in a heat management coating on a garment. One of ordinary skill in the art could have combined the elements by known methods, and each element (the coating and the pigment) merely performs the same function as it does separately (i.e., heat management and color). Additionally, the ordinary artisan would have recognized that adding pigment to the coating would result in the predictable result of changing the color of the coating. See MPEP 2143(I).


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923)8,9 in view of Biermann (US 6363527)1,2 and Brooks (US 2016/0374411) as applied to claim 1 above, and further in view of Worely (US 2003/0054141).
With respect to claim 25, Blackford in view of Biermann and Brooks teaches all the limitations of claim 1 above. Blackford further teaches the heat management elements (heat-collecting coating/interconnected elements) may be dot-like (paragraph [0038]).
Blackford in view of Biermann and Brooks is silent as to the heat management elements (heat-collecting coating/interconnected elements) including hexagonal elements.
Worely teaches a coated article comprising a substrate having a surface and a coating covering a portion of the surface and comprising a polymeric material and a temperature regulating material dispersed in the polymeric material (paragraph [0005]). Worely further teaches that the coating regions may be separated from one another and exposed a remaining portion of the surface 306 that is not covered by the coating 304 (FIG. 3; paragraph [0024]). The coating regions may be formed with a variety of regular or irregular shapes such as, circular, half-circular, diamond shaped, hexagonal, multi-lobal, octagonal, pentagonal, rectangular, square-shaped, star-shaped, triangular, trapezoidal, wedge-shaped, and so forth (paragraph [0025]).
Since both Balckford in view of Biermann and Brooks teach discontinuous temperature controlling coatings applies as circles/dots, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hexagonal shape for the heat management elements (heat-collecting coating/interconnected elements), because Worely teaches that both hexagonal and circular shapes are suitable for discontinuous temperature-controlling coatings. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the specification in the response received on July 29, 2021.

Response – Specification
The objection to the disclosure due to informalities is overcome by Applicant’s amendments to the specification in the response received on July 29, 2021.

Response – Claim Rejections 35 USC §103
Applicant’s arguments, see the response, filed July 29, 2021, with respect to the rejection(s) of previous claim(s) 23 and 24 (now in claim 1) having not been addressed have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brooks (US 2016/0374411).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Previously presented
        4 Cited in IDS
        5 Previously presented
        6 Cited in IDS
        7 Cited in IDS
        8 Previously presented
        9 Cited in IDS